Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00805-CV

                          IN THE INTEREST OF S.M.W., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00263
                     Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. It is ORDERED that no costs be assessed against
appellant in relation to this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 15, 2020.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice